Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered November 28, 1995, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The jury convicted the defendant of attempted murder in the second degree based upon, inter alia, the testimony of the defendant’s young girlfriend that on March 31, 1995, he stabbed her four times, angry because she had become pregnant and was threatening to tell the defendant’s parents about her condition.
During jury selection, the prosecutor exercised 8 of his 11 peremptory challenges to strike 8 out of 9 black potential jurors. Defense counsel raised a challenge under Batson v Kentucky (476 US 79), and the prosecutor provided race-neutral explanations for the peremptory challenges. The defense counsel thereafter argued that these explanations were pretextual. On appeal, the defendant claims that his right to equal protection of the law was violated when the trial court accepted these pretextual explanations. We agree that the reasons the prosecutor gave for striking several of the prospective jurors were pretextual, with the result that a new trial must be held.
In determining whether a party has exercised peremptory challenges to strike potential jurors for reasons that implicate equal protection concerns, the court must engage in a three-step process: "First, the defendant must allege sufficient facts to raise an inference that the prosecution has exercised peremptory challenges for discriminatory purposes. Second, if the requisite showing has been made, the burden shifts to the prosecution to articulate a neutral explanation for striking the *421jurors in question. Finally, the trial court must determine whether the proffered reasons are pretextual” (People v Allen, 86 NY2d 101, 104).
Here, we are not concerned with the first step of the process (People v Manswell, 223 AD2d 561; People v Payne, 213 AD2d 565, affd 88 NY2d 172), but rather with the second and third steps. The second step "is met by offering any facially neutral reason for the challenge—even if that reason is ill-founded—so long as the reason does not violate equal protection” (People v Allen, supra, at 109). Where, as here, the prosecutor articulates facially race-neutral reasons for his strikes, and the defendant thereafter challenges those reasons as being pretextual, the process moves to step three, and the question of whether the prosecutor intended to discriminate becomes a question of fact (see, People v Allen, supra, at 110). We conclude that the trial court improperly credited the prosecutor’s explanations as race-neutral (see, People v Allen, supra; People v Maye, 219 AD2d 683).
For example, in the cases of two black potential jurors excused by the prosecutor, the reason given was that they were either employed as security guards or were closely related to security guards. As the prosecutor explained: "I excluded any and all people who were either security guards or related to security guards * * * [because] it’s been my experience * * * that many times people who are security guards or are related to security guards put themselves in the place of police officers and second guess what they would do”. Although a person’s employment may, in an appropriate case, constitute a legitimate race-neutral reason for striking him or her as a potential juror, the concerns regarding those factors must somehow be related to the factual circumstances of the case and the qualifications of the juror to serve on that case (see, People v Richie, 217 AD2d 84; see also, People v McMichael, 218 AD2d 671; People v Jackson, 213 AD2d 335; People v Bennett, 206 AD2d 382; People v Williams, 199 AD2d 445). The prosecutor offered no explanation as to how a presumed tendency to "second-guess” police officers would affect these jurors’ ability to be impartial in a case that hinged upon the complainant’s testimony, and that scarcely involved the testimony of police officers. In addition, we note that the same prosecutor did not challenge another prospective juror who worked as a security guard, and whose son was employed as a security guard (see, e.g., People v Bennett, supra; People v Stiff, 206 AD2d 235, lv denied 85 NY2d 867, cert denied 516 US 832).
Although these two pretextual explanations alone suffice to *422warrant reversal of the defendant’s conviction (see, e.g., People v Bolling, 79 NY2d 317; People v Jones, 223 AD2d 559), we note that the explanations given by the prosecutor for striking several additional black potential jurors were likewise transparently pretextual. For example, he excused one juror on the ground that the juror had been "evasive” about his job and only confessed at the end of questioning that "he wasn’t working right now” when in fact the juror initially introduced himself as being a "commercial advertiser” who had been "laid off’ and there is no indication of how either his unemployment or the details of his previous job would have affected his ability to serve on the instant panel (see, e.g., People v McMichael, supra; People v Williams, supra). The prosecutor’s vague reason for striking another black potential juror was that she held "her chin in her hand” during voir dire—although the record reflects that the juror was otherwise alert, responsive, and cooperative (see, e.g., People v Jackson, supra; People v Bennett, supra). The prosecutor asserted that another black prospective juror had expressed sympathy for the defendant, and had stated that "the People have a smooth way of lying”, when, in fact, it was a different juror who admitted to feeling sorry for the youthful defendant, and the juror’s actual words regarding the judging of a witness’s credibility were: "some people could have a very smooth way of going against the truth * * * a good talker who would make you believe what is not. You have to look them in the eye, watch their body language”.
Under the totality of the circumstances, we conclude that the prosecutor’s proffered race-neutral explanations for excluding these black potential jurors were pretextual, and that the prosecutor was in fact motivated by a discriminatory intent (see, e.g., People v Jackson, supra; People v Peart, 197 AD2d 599; People v Benson, 184 AD2d 517; People v Manuel, 182 AD2d 711).
In view of the foregoing determination, we need not address the remaining issue raised by the defendant. Joy, Friedmann and Florioj JJ, concur.